Citation Nr: 1009547	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-37 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for service connected posttraumatic stress disorder.  

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from February 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in part, continued a previously 
assigned disability rating of 50 percent for the Veteran's 
service-connected PTSD and denied entitlement to a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record shows that the Veteran is service-
connected for PTSD but has also been diagnosed with various 
other psychiatric disorders, including alcohol and 
polysubstance abuse, depressive disorder, adjustment 
disorder, and anti-social personality disorder.  VA 
examination reports dated in April 2004 and July 2007 
indicate that the Veteran had a personality disorder prior to 
his military service.  The April 2004 VA examiner assigned 
separate Global Assessment Functioning (GAF) scores for the 
Veteran's service-connected PTSD and nonservice-connected 
personality disorder.  The July 2007 VA examiner indicated 
that the Veteran's PTSD was "mild" and noted that some of 
the Veteran's most outstanding mental health problems could 
be attributed equally to the Veteran's service-connected PTSD 
and nonservice-connected personality disorder.  However, 
neither VA examiner adequately separated the effects of the 
service-connected PTSD from the non-service connected 
personality disorder pursuant to Mittleider v. West, 11 Vet. 
App. 181 (1998).  

Also, the Veteran has been unemployed since August 2003 and 
is currently service-connected for PTSD, evaluated as 50 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; shell fragment wound, right leg, evaluated as 
noncompensably disabling; scarring, right forearm, evaluated 
as noncompensably disabling; and, shell fragment wound, right 
thigh, evaluated as noncompensably disabling.  It is unclear 
why the Veteran became unemployed.  An October 2003 
psychological evaluation notes that the Veteran was fired 
from his position as a truck driver due to his assaulting a 
fellow employee, however, during the most recent VA 
examination in July 2007 the Veteran indicated that he lost 
his driver's license due to his nonservice-connected heart 
problems.  It also appears that the Veteran has been in 
receipt of Social Security disability benefits, primarily due 
to his nonservice-connected coronary artery disease and 
chronic obstructive pulmonary disease but also, in part, due 
to his psychiatric problems since October 2003.  The Veteran 
has been afforded several VA psychiatric examinations for his 
PTSD, however, no VA examiner has commented on the Veteran's 
ability to work given his service-connected disabilities.  

Given the above, on remand the Veteran should be afforded an 
appropriate VA examination to resolve this matter.  Friscia 
v. Brown, 7 Vet. App. 294 (1994).  Medical expertise informed 
by full review of the history and appropriate testing and 
examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current effects and severity of the 
Veteran's service-connected PTSD.  The 
examiner must be provided with the 
Veteran's claims file for review.  The 
examiner must conduct a detailed mental 
status examination.  The examiner should 
provide detailed findings that describe 
the extent of the Veteran's occupational 
and social impairment due to PTSD.  In 
this regard, the examiner should identify 
what symptoms, if any, the Veteran 
currently manifests or has manifested in 
the recent past that are specifically 
attributable to his service-connected PTSD 
as opposed to any other psychiatric 
diagnosis that may be appropriate.  If it 
is not medically possible to do so, the 
psychiatric examiner should clearly so 
state, indicating that the above-noted 
findings are indicative of the Veteran's 
overall psychiatric impairment.  The 
findings should address the extent of 
impairment in sustaining and reliably 
performing an occupation, in family 
relations, and in judgment, thinking, and 
mood that are attributable to PTSD. The 
examiner should note the reported 
frequency or persistence of any panic 
attacks, depression, irritability, or acts 
of violence, as well as the extent of any 
impairment of sleep, memory, 
concentration, or speech that are 
attributable to PTSD. 

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the impact of his service-connected 
disabilities (PTSD; tinnitus; shell 
fragment wound, right leg; scarring, 
right forearm; and, shell fragment wound, 
right thigh) on his employability.  The 
claims folder must be made available to 
the examiner for review.  

All pertinent symptomatology and findings 
must be reported in detail.  Based on the 
examination and review of the record, the 
examiner must provide an opinion as to 
whether the Veteran's service-connected 
disabilities, without regard to any non 
service-connected disabilities or his 
age, render him unable to secure and 
follow a substantially gainful 
occupation.

3.  After the development requested above 
has been completed to the extent possible, 
readjudicate the appellant's claims.  If 
any benefit sought continues to be denied, 
issue a supplemental statement of the case 
(SSOC).  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


